Citation Nr: 0920425	
Decision Date: 06/01/09    Archive Date: 06/09/09

DOCKET NO.  07-29 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent disabling 
for posttraumatic stress disorder (PTSD), prior to February 
26, 2009.

2.  Entitlement to a rating in excess of 70 percent disabling 
for PTSD, as of February 26, 2009.

3.  Entitlement to an effective date prior to February 26, 
2009 for a grant of a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Eckart, Counsel



INTRODUCTION

The Veteran served on active duty from May 1968 to December 
1969.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of August 2005 from the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which denied a rating in excess of 50 percent 
disabling for PTSD and also denied entitlement to a TDIU due 
to service-connected disabilities.

In December 2008, the Board remanded this matter for further 
development.  During the pendency of the remand, the RO in an 
April 2009 rating granted a staged 70 percent rating for PTSD 
effective February 26, 2009 and TDIU effective the same date.  
The 50 percent rating continued to be in effect prior to that 
date.  The Board has characterized the issues to reflect the 
staged rating.

The claim for entitlement to TDIU is no longer in appellate 
status, having been granted on appeal.  However the Veteran 
has submitted a written argument which was forwarded to the 
Board in May 2009 conveying disagreement with the effective 
date assigned for the TDIU.  38 C.F.R. § 20.201 (2008).  This 
serves as a notice of disagreement (NOD) with the RO's April 
2009 rating, despite having been sent to the Board as the 
jurisdiction had been transferred to the Board.  See 38 
C.F.R. 
§ 20.300 (2008) (once notice has been received that the 
applicable VA records have been transferred to another VA 
office, the NOD must be filed with the VA office that has 
assumed jurisdiction).  To date, no statement of the case 
(SOC) addressing this matter has been issued by the RO.  
Since the Veteran has filed an NOD with regards to the issue 
of entitlement to an earlier effective date for the TDIU, and 
as such requires the issuance of an SOC.  See Manlincon v. 
West, 12 Vet. App. 238 (1999).

The Veteran submitted additional evidence in May 2009 after 
the most recent supplemental statement of the case, without a 
waiver of review by the Agency of Original Jurisdiction 
(AOJ).  However the evidence is all duplicates of evidence 
previously considered by the RO, thus there is no prejudice 
to the Veteran in the Board proceeding to adjudicate this 
matter.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to an effective date prior to 
February 26, 2009 for TDIU is REMANDED to the AOJ via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required.


FINDINGS OF FACT

1.  The Veteran's PTSD from the pendency of this claim and 
prior to February 26, 2009 has been shown to be manifested by 
such symptoms as nightmares, intrusive thoughts, startle 
reaction, persistent depressed mood, decreased energy, 
preoccupation with Vietnam, and detachment from others with 
extreme social isolation and has been found by medical 
evidence to result in occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to these 
symptoms.

2.  The Veteran's PTSD as of February 26, 2009 does not more 
closely resemble total occupational and social impairment, 
due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.



CONCLUSIONS OF LAW

1.  The criteria for a 70 percent rating, but no more, for 
PTSD have been met for the appellate period from the pendency 
of this claim up to February 26, 2009.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 4.3, 4.7, 4.132; 38 C.F.R. § 4.130; 
Diagnostic Code 9411 (2008).

2.  The criteria for a rating in excess of 70 percent have 
not been met for PTSD as of February 26, 2009.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.132; 38 C.F.R. § 4.130; 
Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to notify and assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
For claims pending before VA on or after May 30, 2008, 38 
C.F.R. § 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  See 73 FR 23353 (Apr. 30, 2008).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims (Court) held, in part, 
that a VA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  

In the present case, the Veteran's claim on appeal was 
received in May 2005.  The RO adjudicated it in August 2005.  
In this case, the VA's duty to notify was satisfied 
subsequent to the initial AOJ decision by way of a letter(s) 
sent to the appellant on December 2008.  The Veteran was 
provided initial notice of the provisions of the duty to 
assist as pertaining to entitlement to an increased rating, 
which included notice of the requirements to prevail on these 
types of claims, of his and VA's respective duties, and he 
was asked to provide information in his possession relevant 
to the claim.  The duty to assist letter notified the Veteran 
that VA would obtain all relevant evidence in the custody of 
a federal department or agency.  He was advised that it was 
his responsibility to either send medical treatment records 
from his private physician regarding treatment, or to provide 
a properly executed release so that VA could request the 
records for him.  The Veteran was also asked to advise VA if 
there were any other information or evidence he considered 
relevant so that VA could help by getting that evidence.  

Although the notice letter was not sent before the initial 
AOJ decision in this matter, the Board finds that this error 
was not prejudicial to the appellant because the actions 
taken by VA after providing the notice have essentially cured 
the error in the timing of notice.  Not only has the 
appellant been afforded a meaningful opportunity to 
participate effectively in the processing of his claim and 
given ample time to respond, but the AOJ also readjudicated 
the case by way of a supplemental statement of the case 
issued on April 2009 after the notice was provided.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal as the timing 
error did not affect the essential fairness of the 
adjudication.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet, App. 37 (2008).  

Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, supra.  

In this case, the letter sent in December 2008 provided the 
above-described notice to the Veteran that he needed to 
present evidence showing his conditions had worsened, to 
include discussion of the applicability of relevant 
Diagnostic Codes ranging from noncompensable to 100, as well 
as describing the specific examples of lay and medical 
evidence as set forth in Vasquez-Flores-- e.g., competent lay 
statements describing symptoms, information regarding any 
medical and hospitalization records the Veteran had not 
recently told the VA about, employer statements, and any 
other evidence showing an increase in the disability or 
exceptional circumstances relating to the disability.  
Additionally, this notice also apprised him of how the VA 
determines the effective date for entitlement to benefits.  
See Dingess, supra, which held that the notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim, including 
the degree of disability and the effective date of an award.  
This letter also discussed at length the level of disability 
needed for a higher rating for PTSD, to include the criteria 
under the General Rating Formula.  

Even if the notice was deemed inadequately sufficient as to 
content and timing in light of Vasquez-Flores, supra, the 
Veteran is not shown to be prejudiced in this matter.  He was 
also provided detailed information regarding all potentially 
applicable criteria for an increased rating for PTSD in the 
statement of the case sent in July 2007, which discussed at 
length, the criteria needed for a higher rating for PTSD.  
This statement of the case also discussed the total medical 
evidence in detail and analyzed this evidence in terms of the 
rating criteria.  The Veteran in his various communications 
including an attachment to his substantive appeal dated in 
September 2007 discussed the severity of his psychiatric 
symptoms in detail.  

The Veteran, who has representation, had a meaningful 
opportunity to participate in the adjudication of his claims 
such that the essential fairness of the adjudication was not 
affected.  See Overton v. Nicholson, 20 Vet. App. 427, 438 
(2006) (appellant's representation by counsel "is a factor 
that must be considered when determining whether that 
appellant has been prejudiced by any notice error").  
Therefore, the presumption of prejudice is rebutted.  For 
this reason, no further development is required regarding the 
duty to notify.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  Service 
treatment records were previously obtained and associated 
with the claims folder.  Furthermore, VA and private medical 
records were obtained and associated with the claims folder.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The VA examination 
conducted in February 2009 provided current assessments of 
the Veteran's condition based not only on examination of the 
Veteran, but also on review of the records.  

In summary, the duties imposed by 38 U.S.C.A. §§ 5103 and 
5103A have been considered and satisfied.  Through notices of 
the RO, the claimant has been notified and made aware of the 
evidence needed to substantiate his claim for higher 
disability ratings, the avenues through which he might obtain 
such evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to 
obtain or development required to create any additional 
evidence to be considered in connection with the claims 
decided on appeal.  Consequently, any error in the sequence 
of events or content of the notice is not shown to prejudice 
the claimant or to have any effect on the appeal.  Any such 
error is deemed harmless and does not preclude appellate 
consideration of the matter being decided, at this juncture.  
See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) 
(rejecting the argument that the Board lacks authority to 
consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  

II.  Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2008); 38 C.F.R., Part 4.  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the Veteran working or seeking work.  38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  A recent decision of the Court has held that in 
determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.

PTSD is rated under the "General Rating Formula for Mental 
Disorders," Diagnostic Code 9411.  38 C.F.R. § 4.130 (2008).  
A 50 percent rating is assigned under when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent evaluation, is warranted for the following 
symptoms: Occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  

A 100 percent evaluation is warranted for the following:  
Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

The GAF is a scale reflecting the "psychological, social, and 
occupational functioning in a hypothetical continuum of 
mental health-illness."  DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS, FOURTH ED, American Psychiatric Association 
(1994) (DSM-IV), p.32; 38 C.F.R. §§ 4.125(a), 4.130 (2008).  
GAF scores of 61 to 70 are indicative of some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, with some meaningful 
interpersonal relationships.  Scores of 51-60 involve 
moderate symptoms, such as flat affect and circumstantial 
speech, occasional panic attacks, or moderate difficulty in 
social or occupational functioning (e.g., few friends or 
conflicts with peers or co-workers.)  Scores ranging from 41 
to 50 reflect serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job). Id.  
Scores ranging from 31 to 40 reflect some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood, (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school). Id.  Scores of 21-30 indicate that 
behavior is considerably influenced by delusions or 
hallucinations or serious impairment in communication or 
judgment (e.g., sometimes incoherent, acts grossly 
inappropriately, suicidal preoccupation) or inability to 
function in almost all areas (e.g., stays in bed all day; no 
job, home, or friends).

In Mauerhan v. Principi, 16 Vet. App. 436 (2002), the Court 
stated that the specified factors for each incremental rating 
were examples rather than requirements for a particular 
rating.  The Court stated that the analysis should not be 
limited solely to whether the claimant exhibited the symptoms 
listed in the rating scheme.  The Court also found it 
appropriate to consider factors outside the specific rating 
criteria in determining the level of occupational and social 
impairment.

The Veteran is shown to have combat service in Vietnam.  
Service connection was granted for PTSD by the RO in a March 
1982 rating decision, which granted an initial 50 percent 
rating.  He filed his claim for increase in May 2005.

Evidence in conjunction with his claim includes VA records 
dating back to 2004 documenting treatment for PTSD symptoms.  
In July 2004, he was seen with increased feelings of 
depression reported for the past 2 weeks.  He had been off 
medications but restarted, although Celexa would make him 
more sluggish.  He was recently preoccupied with the image of 
a man's head being cut off in Vietnam and with the beheadings 
in Iraq.  He felt worn out and had difficulty sleeping.  He 
reported nightmares, occasionally about the war and he had 
anxiety related to his work, where he felt an accident could 
potentially cut him in half.  He gave a history of depression 
since Vietnam and treatment for alcohol in the early 1980's, 
with sobriety since 1981.  Occupationally he worked in steel 
mills and construction and was currently working for Dell as 
a manual laborer.  He was the oldest of 9 children but was 
not close to any family members though.  His mother and 
sibling were still alive.  He was noted to have been married 
once for 6 years, with no children.  His legal history was 
only significant for his having spent 6 days in jail after 
refusing to leave the VA until they found his records.  

Mental status examination revealed him to be somewhat 
overweight, casually dressed, cooperative tone with 
underlying tone of anger.  His speech was normal, mood was 
depressed, constricted and he had a flavor of superiority 
about others at times.  His thoughts were preoccupied with 
Vietnam and acts of violence.  He had a tone of bitterness 
about the VA.  He denied hallucinations or paranoia.  Thought 
processes were linear and there were no apparent cognitive 
defect.  There was no suicidal or homicidal ideations.  He 
had fair insight and judgment.  The assessment was PTSD and 
depression (Axis I).  His GAF was 50.  Plans were made to 
switch his prescriptions to Prozac.  

By September 2004 he reported that the Prozac has been 
helpful but he was still depressed and preoccupied with Iraq.  
He continued to report nightmares and insomnia.  He was noted 
to still work at Dell and was currently being trained for a 
new position.  Mental status examination revealed him to be 
alert, oriented times 3, appropriately dressed.  His speech 
was a little slow but was otherwise normal.  There was no 
apparent cognitive impairment, and insight was fair, judgment 
was good.  There were no suicidal or homicidal ideations or 
hallucinations.  The impression was major depressive episode 
(MDE), recurrent moderate and PTSD.  Plans included 
increasing his Prozac dosage.  

In November 2004 he was seen for a 70 minute psychotherapy 
session in which he discussed his combat stressors and 
reported nightmares and intrusive thoughts centered on a 
decapitation of an enemy soldier he witnessed.  This caused 
difficulty sleeping.  He reported his prior history in detail 
including one instance of individual therapy in the past in 
the 1970's as well as a severe alcohol problem during that 
decade.  He was noted to have sought mental health treatment 
earlier this year for worsening symptoms of increased 
depression and recurring images from Vietnam, which he 
believed was associated with the stories on TV about Iraq.  
Currently, he lived in a rented trailer on a rural road and 
worked at Dell doing a labor job, with 3 long days of work 
and 4 days off.  He worked in a labor type job despite having 
a B.S. in education and taught math in high school for 15 
years.  Prior to this time he also worked in Bethlehem Steel 
where he had a very good job until he left during the early 
1980's during his alcohol period.  He also divorced his wife 
around that time.  After he recovered he sold the small farm 
he lived on and traveled the world for 2 years.  He found 
that very exciting and rewarding.  In contrast, he now found 
he was content with his rather solitary life and was glad to 
be alive.  He enjoyed hiking and camping and noted a tendency 
in himself to push things, including how he deals with 
authority figures, which is by telling them directly what he 
believes is the truth.  Although never actually fired from a 
job for this reason, his frustration with authority types 
often motivated him to move on.  He reported that what he 
would like most to do is to retire and get away from people 
and some of the requirements of work.  Objectively he was 
dressed casually, alert and oriented, with logical goal 
directed thought process.  His affect was constricted, and 
mood was euthymic.  He spoke confidently and seemed to enjoy 
talking about himself and his experiences.  Insight and 
judgment were within normal limits and there was no evidence 
of suicidal or homicidal thought.  He was noted to have 
presented to the mental health clinic (MHC) because of 
increased depression.  Other than his depressive symptoms his 
most difficult symptom was the recurrent image of 
decapitation which intensified with the Iraq war.  He was 
scheduled for 2 week followup. 

On followup 2 weeks later in November 2004, the Veteran noted 
a slight increase in depressed mood for a couple days, but 
this dissipated as time passed.  He was noted to be quite 
well read about various things including PTSD and was noted 
to have a different way of viewing things about the world and 
himself that appeared to help him cope with adversity.  He 
reported having quit the job at Dell as he was going to start 
a new one working with Child Protective Services (CPS) 
teaching math to girls in lockup.  He was worried that this 
job might be to stressful although he had not yet begun.  By 
December 2004 he was noted to have already started the job 
with CPS and saw it as a place he was not likely to last 
long.  He was already concerned with a recent change in the 
rules which he viewed as unsafe regarding restrictions to 
disciplining of the students, some of whom were engaged in 
major illegal activities.  He feared if he spoke up about 
this policy change he would be fired.  In February 2005 he 
was still working at CPS but found the job incredibly 
stressful.  He was overall handling it but talked about the 
politics of the facility.  He also reported continued 
problems sleeping although prescription changes had helped 
his mood.  He was participating in a technique called eye 
movement desensitization and reprocessing (EMDR) done by the 
therapist, to help significantly neutralize a bad memory.  
Since using this technique, he did not feel any distress when 
recalling or describing the event.  He agreed to use this 
technique to focus on another bad memory.  

Another February 2005 note revealed the EMDR was helping with 
the bad memories and he was doing well on medications, but 
Prozac was making him more irritable.  He was still teaching.  
He had some depressive symptoms of decreased energy and 
motivation and at times felt as though he was waiting for it 
to "end" but denied suicidal ideations.  He reported poor 
social support.  Mental status examination was the same as 
reported in September 2004.  The diagnosis continued to be 
major depressive disorder (MDD) recurrent, moderate without 
"PF" and PTSD.  

In March 2005 he opted not to do EMDR this session, saying 
that the past memory continued to feel neutral as did others 
which were less distressing.  The rest of the session 
addressed his work and financial situation.  He felt he could 
no longer manage his teaching job at CPS any more, and 
indicated that there were several issues with the 
administration that could not be resolved so he quit and was 
filing for unemployment.  He also was waiting on the outcome 
of a medical claim that he did not think would be resolved 
soon.  He continued to be doing well overall managing his 
symptoms, and continued taking medication.  Later in the 
month in March 2005 his medical claim had been won, which 
helped his financial situation.  However, he appeared tired 
and preoccupied and realized he was not fully focused on his 
session and opted to postpone using EMDR on the decapitation 
memory.  Also in March 2005, he reported an increase in 
depression when he was weaned from Prozac, so the dosage was 
increased.  He reported major job changes and missed 
appointments due to life stressors.  He again had decreased 
energy, poor sleep and isolation.  He continued to have 
intrusive thoughts on Vietnam.  His mental status examination 
was unchanged from February 2005.  In April 2005 it was 
discussed between the Veteran and the therapist the use of 
EMDR to neutralize the highly distressing memory of the 
decapitation.  Sessions throughout the month of April 2005 
focused on this goal and towards the end of the month he was 
able to neutralize this memory from a distress level of 10/10 
to 0/10.  

In May 2005, the Veteran complained of poor sleep but could 
not take more Seroquel due to sedating side effects.  His 
depression was improved and he denied nightmares.  He had 
good energy but decreased motivation due to being tired.  
Mental status examination was essentially unchanged from the 
prior ones.  He continued to be assessed with MDD recurrent, 
moderate in partial remission, PTSD and alcohol dependence in 
full remission.  For his sleep problems he was prescribed 
Abilify, which did help his sleep but also made him violently 
ill.  He reported therapy was going well and helped him to 
sleep and deal with traumatic events.  He reported that he 
was not going to return to work, but would be living in an 8 
x 8 foot cabin that he built in the woods.  He continued with 
therapy through the end of May 2005 and was doing relatively 
well overall, with the traumatic Vietnam memories relatively 
neutralized.  He wondered whether the EMDR which had helped 
him deal with these memories could be used to help his risk 
taking behaviors but the therapist did not think this would 
help, given his Vietnam and world experiences.  He continued 
to plan living minimally on a piece of land that he bought 
and looked forward to not working.  He described work as 
being stressful but did seem to enjoy some aspects of it.  He 
said he was ready to take a break from therapy and plans were 
made to schedule an appointment for 3 months later for 
therapy.  

A MH treatment note from June 2005 discussed medication 
management and noted he continued with combat nightmares, and 
that Risperidone did not help sleep.  He was currently living 
in a camper with few amenities.  Mental status examination 
and the impression were unchanged from earlier ones 
documented in the MH records.  He was noted to be taking a 
break from EMDR treatments.  

The report of an August 2005 VA examination revealed the 
Veteran reported his PTSD symptoms worsened in the past 
couple of years along with depression.  He reported that his 
PTSD symptoms worsened from 1979 to 1982 with 5-6 
hospitalizations and 10 electroconvulsive therapy (ECT) in 
1980 for depression and alcohol rehab in 1981.  Since 1981 he 
stopped drinking and since 1982 up until a couple years ago, 
his PTSD symptoms were relatively stable although there were 
some fluctuations.  In the past couple of years particularly 
after the Iraq war started, his PTSD symptoms have been 
worse, along with depression.  His stress tolerance level 
reportedly decreased as well.  He was simply unable to cope 
anymore and he reported he was now tired of fighting his PTSD 
symptoms and stress from work, so he stopped working since 
February of this year.  The last job he had he held for 3 
months.  He said he could not deal with the stress from work.  

Specific PTSD symptoms included memories of Vietnam every day 
and nightmares about 4-5 times a week.  Since taking Seroquel 
the nightmares reduced but he still woke up 2 or 3 times a 
night.  He did not remember his dreams on Seroquel which 
helped his sleep and reduced nightmares.  He still had 
trouble with his temper at times but was not necessarily 
losing control with his temper.  He reported startle reaction 
to noises, especially fire crackers.  He did not care to 
watch Iraq war footage on TV because it reminded him of 
Vietnam.  He denied flashbacks however.  He currently was 
working on a website for Vietnam Veterans which he started up 
in order to find people he served with.  Over time it grew 
and now there were about 600 Veterans on it.  Sometimes PTSD 
symptoms were triggered by his exchanging information with 
them.  He also said that depression symptoms had been worse 
in the past couple years, but was now somewhat improving.  
Socially he mostly stayed alone and did not want to be around 
people.  He denied substance abuse or hallucinations.  Social 
history revealed that after being in the service, he attended 
college and studied math.  He married once in 1975 to 1980, 
with no children.  He currently lived alone and was about to 
move out to the country, having build a small cottage with no 
utilities where he planned to live.  He spent his days 
watching TV, working on his website, working on his property, 
playing guitar and working on songs.  He did not do much 
socializing. 

Mental status examination revealed he was alert and oriented 
times 3.  He was a good historian.  He was having some 
trouble hearing.  There was no unusual motor behavior but his 
affect was constricted.  His mood was "okay," neither happy 
nor depressed.  His speech was coherent and there was no 
unusual thought content.  There were no hallucinations.  
Cognition was grossly intact.  The Axis I diagnosis was PTSD.  
He reported increased PTSD symptoms in the past couple of 
years mostly secondary to an increased inability to deal with 
stress and with the Iraq War.  His current GAF was 58.

In addition to the examination report itself, there is a 
transcript of the August 2005 VA examination, which basically 
describes the same details that the examiner wrote in the 
August 2008 VA examination report.  This transcript fleshed 
out his work history noting that he had trouble keeping jobs 
and counted 26 jobs since 1984.  He indicated that he was 
able to control himself around bosses but that one time he 
had a boss who raised his voice and took a step towards him 
and he reacted by doing the same, although no actual assault 
took place.  He described his PTSD symptoms as having 
"leveled off" but was now getting worse over the next 2 
years.  He spent his day watching TV, working on the property 
and working on his website.  He did not socialize with 
people, citing feeling emotionally disconnected. 

VA treatment records from the rest of 2005 reflect that in 
September 2005 he reported his PTSD has improved since he 
stopped working and now lived in the woods.  He now had very 
little human contact, and lived without water or electricity.  
He was not sleeping well on Seroquel and doubled his dosage.  
He was happy overall with his living situation but had some 
fears and reservations about the isolation.  Mental status 
examination was essentially unchanged from previous ones.  He 
was assessed with PTSD, MDD in partial remission and his 
current GAF was 60.  In December 2005 he reported that his 
EMDR had helped him experience traumatic events and become 
desensitized to them, and was initially managed with Prozac 
and Seroquel, with attempts to wean off Prozac causing 
increased depression.  His history of problems switching from 
Seroquel to Abilify were also noted, so he was switched to 
Risperidone but this did not have any effect so he was 
switched back to low dose Seroquel.  He was noted to have 
self decreased Prozac from 60 to 40 milligrams which was 
maintained by the doctor.  Again his history of taking a 
break from therapy and moving to a camper in the woods 
without electricity or water was reported.  He indicated he 
enjoyed living with nature.  The assessment was PTSD, MDD in 
partial remission, alcohol dependency in full remission, and 
his GAF was 60.  

Progress notes throughout 2006 reflect that the Veteran's 
living situation remained unchanged.  In February 2006 he 
gave the reason for living in the woods as being because he 
was stressed generally and had quit his job at Dell due to 
problems with administrators.  He was noted to have not 
spoken to any of his 8 sisters since leaving Vietnam.  The 
day before his visit, was the 25th anniversary of his last 
drink.  He hiked and read for enjoyment.  He still had 
trouble sleeping with occasional nightmares but no longer 
woke up sleeping.  He had an occasional low mood but was 
generally alright.  He ruminated about Vietnam but had no 
frequent flashbacks.  Mental status examination was unchanged 
from earlier ones.  The impression was that he was doing 
relatively well from a mood standpoint.  He was still having 
some sleep difficulties but was not interested in PTSD 
treatment now.  His diagnosis was the same as in December 
2005 and his GAF remained at 60.  The rest of the records 
from 2006 reflect that he called in June 2006 and again in 
November 2006 requesting refills of his medications to treat 
PTSD.  He still enjoyed being by himself and worked on his 
website at a local library.  He occasionally watched TV news 
from a solar batter.  He has not worked in 2 years.  He 
reported problems keeping appointments because he could not 
afford gas.  

VA treatment records from 2007 to 2008 reveal that in May 
2007 he complained of Quetipine not working like it used to.  
He complained of fatigue and felt that this fatigue, along 
with his problems staying out of altercations with management 
made working untenable.  He reported having 27 jobs in 20 
years.  He felt that his current backcountry living 
arrangement was a better living arrangement than other 
feasible arrangement.  He reported having good and bad days.  
He recommended a book he was reading as a good one for 
Vietnam group.  Mental status examination was unremarkable, 
with appropriate attire, no apparent cognitive defects, 
normal speech, linear thought process, normal content, no 
suicidal or homicidal thought and no delusions or psychosis.  
The impression continued to be PTSD, chronic and depression.  
His GAF was 58.  His GAF score and impression were unchanged 
in October 2007 still with a score of 58, when he sought 
medication renewal and reported that Quetipine still works 
very well and while Fluoxetine doesn't completely alleviate 
symptoms, he gets jittery at higher doses.  Overall he 
reported doing fairly well, but was still relatively 
preoccupied with Vietnam and read extensively about the 
subject.  Again no significant abnormalities were shown on 
mental status examination, other than his mood was noted to 
be somewhat dysthymic with congruent affect and he was still 
somewhat preoccupied with Vietnam.  

VA records from 2008 primarily deal with other health 
concerns but continued to note the presence of PTSD.  In 
October 2008 he was seen by psychiatry reporting he only 
needed medications renewed but complaining that his sleep was 
not as reliable as when he started Quetipine.  He reported 
that the dreams were starting to "push through a little 
bit."  He could sleep up to 8 hours, once asleep but 
sometimes could not get to sleep till 2:00 am.  Socially he 
continued to live alone in a trailer without utilities other 
than a propane heater.  Objectively he was alert times 4, 
with appropriate and clean dress, fair eye contact and no 
abnormal movements.  His speech was normal, with an above 
average vocabulary noted.  He was noted to have a BA degree 
in math.  His thoughts were goal oriented without 
hallucinations or other evidence of psychotic thought, his 
mood was fair and affect was constricted.  He denied being a 
danger to himself or others.  He was assessed with PTSD, 
chronic and his GAF score was again 58.  Plans included a 3 
month followup.

The report of a February 2009 VA examination included review 
of the claims file and examination of the Veteran.  The last 
VA examination was noted to have been in August 2005, with 
the findings from that examination recited.  The Veteran 
expressed anger towards the prior examiner from 2005, stating 
he felt he was not given a fair examination at that time.  He 
was noted to get outpatient psychiatric followup for PTSD 
since the last examination and had medications increased 
since then.  There were no significant remissions or 
improvements since then, as documented on outpatient records.  
Rather a worsening of symptoms could be assumed given the 
increased dosage of Quetiapine since the last examination.  
Side effects were slightly decreased energy.  He was not 
presently in individual or group therapy, with the 
effectiveness of such therapy described as poor.  His 
symptoms have chronically and progressively impairing over 
the years.  Regarding non PTSD psychiatric/medical symptoms 
he was noted to be depressed, irritable and "blah" at least 
3/7 days a week, for most of the day.  He had decreased 
pleasure in life, slightly decreased energy, social 
withdrawal, mild motivational problems and difficulty doing 
"little things" in life.  He reported chronic sleep 
impairment with difficulty initiating and maintaining sleep.  
He endorsed hopefulness about an improved quality of life 
once he was able to collect Social Security retirement 
benefits.  There was no suicidal or homicidal ideation.  His 
depression was secondary to his combat stress and living with 
PTSD.  

His legal history was significant for minor legal problems 
such as having been homeless between 1983 and 1984 when the 
VA stopped his benefits and he was arrested for trespassing 
after camping out at the VA RO, with 6 days in jail and 
fines.  He also was charged with vandalism after breaking a 
trailer gate but that charge was dismissed.  Educationally, 
he was noted to have taken paralegal courses in the late 
1980's, and he was denied vocational rehabilitation.  
Socially he was married once, having divorced his first wife 
in 1980, which coincided with the onset of his mental health 
symptoms, and was an alcohol abuser at the time.  He had not 
been in a relationship in at least 10 years.  He had no 
children.  He denied close friends or acquaintances.  He 
lived in a trailer in the country with no utilities.  He did 
not mind outdoor living and used sleeping bags to stay warm 
in the winter.  His closest neighbor was a quarter mile away 
so he was able to avoid people.  He only cared to socialize 
with another Veteran who was a disabled Korean war Veteran 
who was also a recluse.  He described himself as mainly a 
passive, easy going person but was easily angered when he 
thinks people are taking advantage of him.  He had no problem 
verbally assaulting a person acting in a way he viewed as 
unjust.  

Regarding employment, he reports not having worked in 4 years 
and gave a work history of working for brief periods of time 
but had to quit due to being unable to cope with work stress.  
He had frequent problems with bosses and coworkers which 
forced quitting.  He reported 26 jobs between 1981 and 2004.  
Currently he spent his time reading and walking through the 
woods.  He sometimes played guitar or did yard work.  There 
was no history of substance abuse, violence and no alcohol in 
28 years after abusing it for a brief period of time after 
Vietnam.  

Mental status examination revealed he had holes in his 
clothes and his beard was a bit scraggly.  He had 
unremarkable psychomotor examination.  Speech was clear and 
coherent and a little guarded and mistrustful of the 
examiner, but warmed up as the interview progressed.  His 
mood was depressed and affect was blunted.  His attention was 
intact and he was oriented times 3.  There was some rambling 
tangentiality in his thoughts.  He endorsed recurrent 
nightmares, intrusive memories of combat, but no delusions.  
He had average intelligence and he understood he had a 
problem.  He had sleep impairment, where he could sleep up to 
9 hours a sleep per night, but it was mildly restless.  
Without Quetiapine his sleep would be significantly more 
impaired.  The prescription medication reduced the 
psychological experiences of terror when he has nightmares, 
which he still had on a regular basis.  There were no 
hallucinations.  His innapropriate behavior was limited to 
verbal assaults when he feels mistreated.  He did have slight 
impairment to doing household chores, moderate impairment of 
shopping and severe impairment of other recreational 
activities.  He had mild impairment of recent and immediate 
memory.  Remote memory was not impaired.  

The examiner opined that the Veteran's PTSD symptoms were 
chronic and severely impairing.  The Veteran was described as 
severely withdrawn from other people and had no close friends 
or family.  He lived in a very remote area where he feels 
safe and secure.  He had significant difficulty participating 
in significant and meaningful activities of daily living.  He 
has not worked since 2005 because he could no longer cope 
with stress from full time work.  He had a chronic history of 
leaving numerous jobs due to stress management problems and 
interpersonal problems with coworkers and supervisors, as 
well as with the public in general.  He was prone to having 
anger management problems when feeling mistreated as 
reflected by his legal record.  He was predominantly 
restricted to feeling anxious, emotionally dull and angry.  
Sleep impairments had to be managed by prescription.  He had 
a significant history of hypervigilance and exaggerated 
startle response with noise exposure.  Symptoms were chronic 
and severely impairing.  He was noted to be unemployed for 2-
5 years and the examiner noted that the Veteran has not been 
able to maintain gainful employment for a significant period 
of time due to PTSD symptoms and associated social 
impairment. 

The Axis I diagnosis was PTSD, chronic, severe and depressive 
disorder, not otherwise specified.  His depressive symptoms 
overlap, hence it was not possible to clearly separate the 
affects of PTSD versus his depressive disorder.  Additionally 
his depressive disorder was more than likely caused by combat 
stress and living with PTSD.  His GAF was 50, noted to 
reflect severe impairment.  The examiner opined that the 
examiner was unable to obtain gainful employment but was 
unable to clearly state when he was classified as 
unemployable, noting that if unemployable meant being unable 
to stay with one employer for a number of years, then he 
could be classified as unemployable since 1981.

VA records from 2009 reflect that in February 2009 a MH 
progress note revealed complaints from the Veteran of not 
sleeping well with Seroquel and he wanted to increase his 
doses.  He was still with nightmares and night terrors and 
had complaints of sedation in the morning which wears off.  
He was satisfied with retirement.  He denied incapacitating 
anxiety but did think about the horrors of war.  He had a 
little depression he was able to tolerate.  He had the same 
living and social situation as noted previously and reported 
that this simple and isolated lifestyle allowed him to be 
without hassles.  He had no suicidal or homicidal ideations.  
Mental status examination revealed he was calm, pleasant, 
well nourished with euthymic affect, in no apparent distress.  
Speech and cognition were normal.  He had no psychosis and 
his insight was good and judgment was intact.  He was 
assessed with PTSD, MDD, with a GAF of 60.

Based on a review of the foregoing, the Board finds that from 
the pendency of this appeal up to February 26, 2009, the 
evidence supports a grant of 70 percent for the Veteran's 
PTSD symptoms.  The evidence which includes the VA MH and 
individual therapy treatment records from 2004 through 2009, 
in addition to the VA examination from August 2005 generally 
show the Veteran to suffer from occupational and social 
impairment, with deficiencies in most areas, such as work, 
family relations, judgment, thinking, or mood, due to such 
severe and persistent PTSD symptoms primarily shown to be 
depressed mood, preoccupation with Vietnam with persistent 
intrusive thoughts, sleep difficulties and isolation from 
others.  His GAF score as reported in July 2004 was 50 which 
is reflective of severe symptoms, and his symptoms at the 
time included preoccupation with a specific traumatic 
incident from Vietnam, sleep problems, anxiety and increased 
feelings of depression.  He also reported detachment from 
family members indicating he did was not close with them.  

He continued with such symptoms throughout 2004, although 
there was some improvement in his depression through Prozac 
as reported in September 2004, he continued to have problems 
of nightmares and insomnia and persistent thoughts of the 
traumatic incident.  He also detailed occupational problems 
caused by his symptoms in the psychotherapy records from 
November 2004, wherein he indicated he often left jobs due to 
problems with authority figures.  Although he had begun a new 
job in his field of education in December 2004, he was noted 
to have concerns about his ability to handle the pressures of 
this job even before he started and he only worked for a few 
months up until March 2005, when he quit the job, citing an 
inability to handle the job, and some issues with the 
administrative staff.  While he did have improvements in 
dealing with distressing memories between November 2004 and 
May 2005 through the practice of EMDR technique, he still 
persisted with depressive symptoms, poor sleep and isolation.  

After May 2005 he is shown to have had a major improvement in 
symptoms, reflected in higher GAF scores shown to range from 
58 to 60 in the treatment records from 2005 to 2007 as well 
as in the August 2005 examination which was 58.  He also 
appeared to be more relaxed and content during this time 
period, with fewer complaints, and he appeared to be 
controlling his mood and sleep problems through medication.  
However this improvement in mood and overall symptomatology 
is also shown to have taken place in the context of his 
having almost completely separated himself from society, as 
this was after he had quit work and moved out to live by 
himself in the wilderness in a camper with a primitive living 
situation.  This is suggestive of symptomatology warranting a 
70 percent rating as per Mauerhan, supra.  (it is appropriate 
to consider factors outside the specific rating criteria in 
determining the level of occupational and social impairment.)

The Veteran is noted to have acknowledged that this living 
situation in almost complete isolation appeared to be a 
better living arrangement for him than other feasible 
arrangements as reported in May 2007 and the February 2009 
examination itself noted that his current living arrangement 
allowed him to avoid people.  This self imposed social 
isolation in order to manage his symptoms is reflective of a 
70 percent rating as he clearly has occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
his PTSD symptoms as detailed above and he obviously has been 
shown to have difficulty in adapting to stressful 
circumstances (including work or a worklike setting); 
inability to establish and maintain effective relationships.  

The Board does not find that at any time during this appeal, 
either prior to or as of February 26, 2009, that the criteria 
for a 100 percent rating for PTSD is warranted.  Repeatedly 
his mental status in the records and examination reports from 
2004 to 2009 reveal that he was fully oriented, without any 
evidence of a psychosis such as hallucinations, delusions, 
etc., nor was there any history or evidence to reflect that 
he was a danger to himself or incapable of performing 
activities of daily living, including maintaining personal 
hygiene.  Nor was he shown to have major cognitive 
impairments resulting in disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  Thus the criteria for a 100 percent, which 
anticipates total occupational and social impairment, due to 
such symptoms as these, is not met.  

In view of the forgoing the Board finds that a 70 percent 
rating is warranted from the pendency of this claim up to 
February 26, 2009.  A 100 percent rating is not warranted at 
any time of this appeal, including as of February 26, 2009.

The Board also finds that the discussion of criteria for 
invoking the procedures for assignment of a higher evaluation 
on an extra-schedular basis is not appropriate in this 
instance where TDIU is currently in effect, and where the 
effective date of such TDIU has yet to be addressed on 
appeal.  See 38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 
Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 
96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).





ORDER

A rating of 70 percent, but no more, for PTSD is granted 
subject to the laws and regulations governing the award of 
monetary benefits prior to February 26, 2009.

A rating in excess of 70 percent for PTSD is denied as of 
February 26, 2009.  


REMAND

As noted above, the RO in an April 2009 rating decision 
granted TDIU effective February 26, 2009.  Notice of this was 
sent later the same month.  The Veteran submitted a written 
argument which was forwarded to the Board on May 13, 2009 
after the matter had been transferred to the Board.  This 
argument in the form of a brief was in regards to "incorrect 
determination of the effective date of Individual 
Unemployability" and proceeds to set forth arguments as to 
why a date earlier than February 26, 2009 is warranted.  This 
serves as an NOD with the effective date assigned for the 
TDIU for reasons described above in the introduction portion.  
38 C.F.R. § 20.201, 20.300 (2008).

The RO has not yet provided an SOC addressing this issue 
which the Veteran has filed timely an NOD with, and as such 
requires the issuance of an SOC.  Manlincon, 12 Vet. App. at 
240-41.  A supplemental statement of the case will not be 
sufficient to properly address this matter. See 67 Fed. Reg. 
3099, 3104 (Jan. 23, 2002) (amending 38 C.F.R. § 19.31 in 
January 2002 to provide that an SSOC will not be used to 
announce an AOJ's decision on an issue not previously 
addressed in an SOC).

Accordingly, the Board finds that the case must be REMANDED 
for the following:

The AOJ should issue the Veteran and his 
representative an SOC as to the issue of 
entitlement to an effective date prior to 
February 26, 2009 for assignment of TDIU.  
The appellant should be apprised of his 
right to submit a substantive appeal and 
to have his claim reviewed by the Board.  
The AOJ should allow the appellant and 
his representative the requisite period 
of time for a response.

Thereafter, the case should be returned to the Board for 
further appellate consideration if a timely substantive 
appeal is received.  The purpose of this remand is to comply 
with due process of law.  The Board intimates no opinion as 
to the ultimate disposition warranted in this case.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


